208 F.3d 597 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.FREDERICK E. AVERY,    Defendant-Appellant.
No. 99-1523
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 6, 1999Decided March 31, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 98 CR 101--David F. Hamilton, Judge.
Before Bauer, Diane P. Wood and Evans, Circuit  Judges.
Bauer, Circuit Judge.


1
Frederick E. Avery  ("Avery") was indicted by a federal grand jury in  the Southern District of Indiana; four counts of  being a felon in possession of a firearm in  violation of 18 U.S.C. sec.922(g)(1) and three  counts of making false statements in connection  with the acquisition of firearms in violation of  18 U.S.C. sec.922(a)(6). At trial, Avery  represented himself and the jury found him guilty  on all counts. Avery appeals, claiming that his  waiver of counsel was not knowing and voluntary  and that even if it was he should have been given  another continuance of the trial date to prepare  his defense. He also appeals the District Court's  denial of his motion to compel the government to  produce certain evidence. We affirm.

I.  BACKGROUND

2
In 1987, Avery was convicted in New York state  under the name Earl Avery of criminal sale of a  controlled substance, a Class C felony. He was  sentenced to six months in prison and five years  probation.


3
Despite a federal law which prohibits a felon  from possessing a firearm, on August 4, 1997,  Avery purchased two firearms, a Bryco .380 pistol  and a Lorcin .25 caliber pistol, from Don's Guns  in Indianapolis. After selecting the guns, Avery  filled out the necessary paperwork, using the  name Frederick Avery. One of the forms, ATF Form  4473, asks "Have you ever been convicted in any  court for a crime for which the judge could  imprison you for more than one year, even if the  judge actually gave you a shorter sentence?"  Avery incorrectly answered "No."


4
One week later, on August 11, 1997, Avery  purchased four more guns at Don's Guns, a Davis  .380 pistol, a Mossberg .12 gauge pistol grip  shotgun, a Lorcin .25 caliber pistol, and a  Freedom Arms .22 caliber pistol. He filled out  the paperwork again, and again responded that he  had never been convicted of a felony. That same  day Avery applied for an Indiana handgun license  in the name of Frederick Avery. He falsely stated  on the application that he had never been  convicted of a felony offense. Based upon this  false application, Avery was given an Indiana  handgun license.


5
Apparently still in need of guns, on February  27, 1998, Avery went to Don's Guns and bought a  Llama .45 caliber pistol, a Davis .380 caliber  pistol, and a Lorcin .25 caliber pistol. In  filling out ATF Form 4473, Avery again denied  ever having been convicted of a felony. He also  used his fraudulently obtained Indiana handgun  license for identification to purchase the  weapons.


6
At approximately 3:00 a.m. on February 28,  1998, Avery was stopped for a traffic violation  by an Indianapolis Police Department officer. He  had the Llama .45 caliber pistol he had purchased  the day before, fully loaded and holstered on his  hip. He also had the fully loaded Freedom Arms  .22 caliber pistol in his pocket.


7
Sometime thereafter, one of the guns purchased  by Avery was found in a Brooklyn apartment by New  York Police Department officers executing a  search warrant. The gun was traced back to Avery.  A computer search revealed that Avery had  purchased that gun, along with several others, at  Don's Guns in Indianapolis. Authorities began  investigating Avery and learned that he was a  convicted felon.


8
Avery was arrested and charged with four counts  of being a felon in possession of a firearm, one  count for each of the three times he purchased  weapons at Don's Guns and one count for having  firearms on his person when he was stopped for  the traffic offense on February 28, 1998. He was  also charged with three counts of making false  representations in connection with the  acquisition of firearms, once for each of the  three times he wrongly denied on ATF Form 4473  that he had been convicted of a felony.


9
During his initial court appearance, an attorney  from the public defender's office was assigned to  represent Avery. Avery quickly became  dissatisfied with that lawyer and within one  month after the appointment filed a pro se motion  to dismiss him as counsel. In the motion, Avery  complained that the lawyer was not zealously  representing him, that he and the lawyer clashed  over defense strategy and that the lawyer refused  to file certain pre-trial motions deemed  necessary by Avery. The court granted Avery's  motion and appointed a new lawyer to represent  him.


10
Less than one week after receiving the  appointment, the new lawyer filed a motion to  continue the trial, which was scheduled to begin  the following week. Avery professed his  discontent at the potential postponement of his  trial. Nonetheless, the trial court granted the  motion and continued the trial for approximately  one month.


11
Within days of the court's rescheduling of his  trial Avery filed a letter and a pro se "Motion  to Allow Defendant to Participate in Remainder of  Proceedings as Co-Counsel." In it, Avery  contended that his new lawyer violated his right  to a speedy trial and asked that the trial  proceed on the date originally scheduled. He also  complained that the lawyer was not conducting the  case as Avery wanted and that the lawyer refused  to file several pre-trial motions which Avery  thought necessary. Citing Faretta v. California,  422 U.S. 806 (1975), Avery claimed that he had a  right to personally make his defense and that  this could be done by allowing him to participate  as co-counsel. The court denied the motion,  stating that although Avery had a right to self-  representation he did not have a right to  "hybrid" representation.


12
Irreconcilable differences between Avery and his  lawyer continued and four days before the  rescheduled trial date, the new lawyer filed a  verified motion on Avery's behalf for defendant  to represent himself. At a hearing on the motion  the following day, the court was advised that  Avery still felt that his lawyer was not  zealously representing him and that Avery and his  lawyer had significant disputes over whether  certain pre-trial motions should be filed. Avery  stated that he believed his only hope of  acquittal would be for him to personally present  and argue his case to the jury. Despite having  come to the hearing with several self-prepared  pre-trial motions and motions in limine, Avery  claimed for the first time that he would need  more time to prepare for trial and requested a  continuance of the trial scheduled for the  following Monday.


13
The court conducted an extensive inquiry of  Avery to determine whether his decision to  represent himself was knowing and voluntary. It  questioned him about his educational background  and asked what he had done to prepare to  represent himself. The court also discussed with  Avery each of the charges Avery was facing, the  penalties for each of the charges, and the fact  that the charges could run consecutively. When  the court asked Avery if he understood all of  that and whether he still wanted to represent  himself, Avery stated that he did. The court then  asked Avery about his knowledge of the sentencing  guidelines, the Federal Rules of Evidence and the  Federal Rules of Criminal Procedure, explaining  that those rules would govern the trial.


14
The judge warned Avery that he did not believe  that Avery would be better off representing  himself, and advised Avery against self  representation. He asked Avery if, in light of  all of the difficulties he had explained to  Avery, Avery still wanted to represent himself.  Avery responded that he did. The court asked  Avery if his decision was entirely voluntary and  Avery responded that it was. The court then found  that, based upon Avery's statements, Avery had  knowingly, willingly and voluntarily waived his  right to counsel under the constitution and that  it would allow Avery to represent himself. The  judge appointed Avery's second lawyer as standby  counsel for trial.


15
During the hearing the court also addressed  Avery's request to continue the trial date,  noting with disfavor that Avery raised the issue  on the eve of trial, with the court, the  government, the witnesses and the prospective  jurors being ready to try the case as scheduled.  Given the fact that Avery had already asked for  and received one continuance, the court denied  Avery's motion to continue. But, in doing so,  asked Avery whether he still wanted to proceed  with self representation or whether he wanted to  keep his appointed lawyer. Avery responded that  he still wanted to represent himself.


16
The trial began the following Monday, with  Avery representing himself and the appointed  lawyer serving as standby counsel. Avery  participated fully, objecting to prospective  jurors, questioning most of the government's  witnesses, and making opening and closing  statements. He even conferred with standby  counsel on occasion.


17
The jury convicted him on all counts. He was  sentenced to a term of 87 months imprisonment on  each of the seven counts, with the sentences to  be served concurrently, to be followed by a three  year term of supervised release. Avery was also  ordered to pay a $5,000.00 fine and a $700.00  special assessment.

II.  DISCUSSION

18
Avery raises three issues on appeal, all of  which are reviewed for an abuse of discretion. In  considering a defendant's waiver of his right to  counsel, "we look to see whether 'the record as  a whole demonstrates that the defendant knowingly  and intentionally waived his right to counsel.'"  United States v. Sandles, 23 F.3d 1121, 1126 (7th  Cir. 1994), citing United States v. Clark, 943 F.2d 775, 780 (7th Cir. 1991). As to the  defendant's request for a continuance of his  trial, we will reverse the district court's  denial only for an abuse of discretion and a  showing of actual prejudice. United States v.  Schwensow, 151 F.3d 650, 656 (7th Cir. 1998),  cert. den. 119 S. Ct. 626 (1998) (citation  omitted). A district court's denial of a  defendant's motion to compel the government to  disclose favorable evidence will be reversed only  upon a finding of an abuse of discretion. United  States v. Mitchell, 178 F.3d 904, 907 (7th Cir.  1999).


19
A. Avery's Waiver Of His Sixth Amendment Right  To Counsel


20
In Faretta v. California, 422 U.S. 806 (1975),  the Supreme Court found that a criminal defendant  is absolutely entitled to waive his right to the  assistance of counsel and to proceed pro se when  he voluntarily and intelligently elects to do so.  Though he may ultimately conduct his own defense  to his detriment, his choice must be honored as  long as it is knowing and voluntary. Id. at 834, 95 S.Ct.2525.  "Although a defendant need not himself have the  skill and experience of a lawyer in order [to]  competently and intelligently choose self-  representation, he should be made aware of the  dangers and disadvantages of self-representation,  so that the record will establish that 'he knows  what he is doing and his choice is made with eyes  open.'" Id. at 835, 95 S.Ct.2525, citing Adams v. United States  ex rel. McCann, 317 U.S. 269, 279 (1942). When  that is done, the defendant's decision to proceed  pro se will not be disturbed.


21
To determine whether a defendant's decision to  represent himself is knowingly and voluntarily  made, we consider (1) whether and to what extent  the district court conducted a formal hearing  into the defendant's decision to represent  himself, (2) whether there is other evidence in  the record that establishes that the defendant  understood the disadvantages of self-  representation, (3) the background and experience  of the defendant, and (4) the context of the  defendant's decision to proceed pro se. Sandles, 23 F.3d at 1126; United States v. Bell, 901 F.2d 574, 577-79 (7th Cir. 1990). If, after making  these inquiries, we determine that the record as  a whole demonstrates that the defendant knowingly  and intentionally waived his right to counsel, we  will uphold the district court's decision  allowing the defendant to proceed pro se. United  States v. Moya-Gomez, 860 F.2d 706, 733 (7th Cir.  1988).


22
Mr. Avery concedes that the District Court did  conduct a formal inquiry, on the record. However,  he claims that it was "perfunctory." To the  contrary, the record establishes that Judge  Hamilton conducted a thorough and detailed  inquiry of Avery. He asked about Avery's  education and experience, eliciting that Avery  had attended, but not graduated from, college and  had taken courses in business and "business law."  He asked what Avery had done to prepare to  represent himself. Avery responded that he had  been reading the laws and cases relevant to the  charges against him and that he had prepared  several motions he wanted to file in his defense.  The judge then queried the defendant about his  knowledge of the criminal system, trial practice  and his knowledge of the Federal Rules of  Evidence and the Federal Rules of Criminal  Procedure, forcing Avery to admit that he had  never seen a trial conducted and that he was not  very familiar with either the Federal Rules of  Evidence or the Federal Rules of Criminal  Procedure. Yet, despite acknowledging these  insufficiencies, Avery announced his  determination to waive counsel and proceed pro  se.


23
Judge Hamilton did what he could to try to  convince Mr. Avery not to represent himself. He  told him the dangers of it, how much better he  would be with an experienced criminal defense  lawyer and that he would be on his own and that  the court could not assist him during trial. Mr.  Avery acknowledged all of this, stating that he  knew what he was "up against" and exactly where  he was "headed." He acknowledged that the rules  governing trial procedure were complicated and  that people who represent themselves at trial end  up with disastrous results "98 percent of the  time."


24
Reviewing the evidence before us, we do not  believe that the District Court abused its  discretion in ruling that Avery's decision to  represent himself at trial was made knowingly,  intelligently and voluntarily. Indeed, the  defendant said many times that it was. And,  where, as here, the decision was made for  tactical reasons, we are readily inclined to  uphold it. See Bell, 901 F.2d at 579 (defendant's  decision to represent himself based upon his  attorney's unwillingness to present defendant's  requested alibi defense upheld). The decision of  the District Court finding Avery's waiver of  counsel knowing and voluntary is therefore  affirmed.

B.  Avery's Motion To Continue The Trial

25
On October 16, 1998, the last business day  before his trial, Avery requested a continuance  of the trial date. The District Court denied the  motion and the trial began the following Monday,  October 19th, as scheduled. Avery claims that  this denial was an abuse of discretion and  resulted in a violation of his due process right  to a fair trial.


26
To establish that the District Court abused its  discretion, Avery must show "that the denial of  the continuance was arbitrary, and that actual  prejudice resulted." United States v. Withers,  972 F.2d 837, 845 (7th Cir. 1992). Factors  relevant to our determination include (1) the  amount of time available for preparation, (2) the  likelihood of prejudice from denial, (3) the  defendant's role in shortening the effective  preparation time, (4) the degree of complexity of  the case, (5) the availability of discovery from  the prosecution, (6) the likelihood the  continuance would satisfy the movant's needs, and  (7) the inconvenience to the court. Schwensow, 151 F.3d at 656 (citations omitted).


27
Avery concentrates primarily on the first and  second of these factors. He argues that he had  precious little time to prepare, having gotten  the court's approval to represent himself only  the Friday before the Monday trial date. Avery  claims he would have used the time granted for a  short continuance to complete his review of the  Federal Rules of Evidence and the Federal Rules  of Criminal Procedure, and the documents produced  by the prosecution to his prior attorneys, among  other things. We are not persuaded by any of  these arguments because the record reveals that  Avery had been preparing to represent himself  long before the Friday hearing. He discharged his  first lawyer because the lawyer prevented him  from assisting in his own defense and because the  lawyer failed to file several motions Avery had  prepared. Later, he filed a motion requesting to  be appointed "co-counsel" so that he could  dictate trial strategy. He even filed a pro se  motion to suppress several weeks before trial,  while he was still represented by counsel. And he  brought ten self-prepared motions with him to the  Faretta hearing. He was obviously very well  versed in his case and additional time would  hardly have been necessary.


28
We also point out that this was not a case of  great complexity. To make its case, the  government needed only to prove that Avery was a  convicted felon, that he had possessed a firearm  on the dates alleged in the indictment, that the  guns had been in interstate commerce, and that it  was Avery who filled out ATF Form 4473 denying he  had been convicted of a crime which carried a  possible sentence of more than one year. This  case had already been pending three months and  any evidence needed to negate those elements  could easily have been obtained by the October  19, 1998 trial date.


29
We remind Avery that the situation about which  he now complains was brought about entirely by  his own actions. His decision to dismiss his  lawyer on the eve of trial and proceed pro se was  a decision he made at his own peril. It was not  an abuse of discretion by the court to deny  Avery's motion for additional time. The order of  the District Court denying Avery's motion to  continue trial is affirmed.


30
C.  Avery's Motion for Discovery of Brady  Material


31
Avery lastly argues that the District Court  erred in denying his motion for discovery of  certain potentially exculpatory or impeachment  materials. He seeks documents and information  supporting the search warrant for the apartment  in New York where his gun was found. However, he  cites no facts to indicate that the materials are  even remotely favorable to him or his defense.  "[T]he defendant is not entitled to have his  request granted absent some indication that the  [discovery] contains impeachment material of the  kind requested." Mitchell, 178 F.3d at 909. We  therefore find that the District Court did not  abuse its discretion in denying Avery's motion  and affirm the order entered by the District  Court in that regard.

III.  CONCLUSION

32
Every criminal defendant has an absolute right  to defend himself if his decision to do so is  knowing, intelligent and voluntary. Judge  Hamilton was in the best position to determine  whether Avery's waiver of the assistance of  counsel was made knowingly and voluntarily. His  observation, which is backed by a considerable  amount of objective evidence, is entitled to this  Court's deference. As is his decision to deny  Avery's motion to continue the trial. Throughout  the pendency of the case, Avery repeatedly  insisted on an undelayed trial, but would  undermine his own words with his actions. When he  did it for the last time, on the eve of trial,  the judge was within his discretion in ordering  that the trial proceed as scheduled since the  government, the witnesses and the potential  jurors were ready. For these reasons and the  reasons stated above, the judgment of the  District Court is affirmed.


33
AFFIRMED.